Citation Nr: 0002653	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected bilateral postoperative 
residuals of arthroplasties, with hammertoes and callosities.

2.  Entitlement to service connection for an upper back 
disorder as secondary to the service-connected bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities.


REPRESENTATION

Appellant represented by: Nebraska Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In February 1996, May 1997, and August 1998, the Board 
remanded the issues listed on the front page of this decision 
to the RO for additional development.  The case has returned 
to the Board for final appellate review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to the service-connected bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for an 
upper back disorder as secondary to the service-connected 
bilateral postoperative residuals of arthroplasties, with 
hammertoes and callosities, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to the service-connected bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The claim of entitlement to service connection for an 
upper back disorder as secondary to the service-connected 
bilateral postoperative residuals of arthroplasties, with 
hammertoes and callosities, is not well grounded.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In this case, the veteran specifically contends that her low 
and upper back problems are a result of gait disturbance 
caused by her service-connected bilateral postoperative 
residuals of arthroplasties, with hammertoes and callosities.  

Service medical records reflect that in December 1989, the 
veteran was involved in a motor vehicle accident.  At the 
time of the accident, the veteran did not sustain any loss of 
consciousness, was able to continue driving and complained of 
central low back pain into the coccyx.  She denied having any 
pain or paresthesias to her legs.  An examination of the 
spine revealed some slight tenderness at the lumbosacral 
spine and coccyx.  The assessment of the examiner was 
whiplash.  The veteran was given exercises, heat and 
medication.  The remainder of the service medical records are 
devoid of any additional subjective complaints or clinical 
findings with respect to either the low or upper back. 

Shortly after her discharge from service, the veteran was 
examined by VA in February 1992.  During a general medical 
examination, the veteran's posture was erect.  It was noted 
by the examiner that the veteran had a slight limp as a 
result of her callosities.  During a VA spine examination, 
conducted that same month, examinations of the lumbar and 
cervical spine were essentially normal with some limitation 
and pain on motion.  There were no other significant 
abnormalities.  An X-ray of the lumbar spine was within 
normal limits.  The assessment of the examiner was chronic 
back sprain, by history.  

VA and medical reports (submitted by Midland Community 
Hospital and Kristi Peterson, M.D.), dating from October 1993 
to September 1994, reflect that the veteran was primarily 
seen for unrelated issues.  However, VA examination reports, 
dated in July and August 1994, reflect that the veteran was 
noted by the examining physicians to have limped as a result 
of problems with her left foot. 

During a September 1994 hearing at the RO in Lincoln, 
Nebraska, the veteran testified that she had injured both her 
upper and lower back as a result of being employed as a 
medical technician during service which required a lot of 
lifting and twisting and as a result of a motor vehicle 
accident in 1987.  The veteran related that as a result of 
the motor vehicle accident, she sustained whiplash, was seen 
in the emergency room the following day, was sent home for 
approximately five days and was placed on work release.  She 
testified that during service, she primarily experienced back 
pain.  Since her discharge from service, the veteran reported 
that she had found it difficult to sit or stand for prolonged 
periods of time.  As a result of her back, the veteran stated 
that she had to quit various jobs and that she took Tylenol.  

VA examinations, conducted in November 1994, are negative for 
any subjective complaints or objective findings relating to 
either the low back or cervical spine.

During a December 1994 VA spine examination, the veteran 
related that she had injured her back in 1987 when she caught 
a falling patient while working on a maternity ward during 
service.  As a result, she was forcefully backed into a wall.  
The next day, the veteran related that she experienced mid-
back pain with tightness.  The veteran described a "pop" in 
the middle of the back at the time of the injury.  She 
related that two to three days after the accident, she 
suffered severe spasms which limited any mobility of the 
spine and required bed rest.  The veteran indicated that 
while she had been evaluated in the emergency room, she had 
only received symptomatic care.  Since that time, she related 
that she had experienced a similar pain in the mid-portion of 
her back which came and went.  The veteran reported that she 
had been involved in several post service motor vehicle 
accidents which had resulted in brief exacerbations of her 
symptoms but did not cause a new injury or symptom complex.  
She reported that she had received multiple chiropractic 
therapies for her back which provided short term relief.  It 
was noted by the examiner that the veteran took nonsteroidal 
anti-inflammatory medications and muscle relaxants for her 
back.  

Upon examination of the lumbar spine, there was no evidence 
of any fixed postural or dynamic deformity.  Lumbar lordosis 
and thoracic kyphosis were also noted to have been normal.  
There was no tenderness in the paraspinal musculature.  The 
veteran had forward flexion to 90 degrees, backward extension 
to 30 degrees, which was accompanied by mid-lumbar back pain 
without radiation, bilateral lateral bending to 30 degrees, 
and bilateral rotation to 50 degrees. A neurological 
examination of the lower extremities was normal.  X-rays of 
the lumbar spine, performed in November 1994, were reviewed 
and were noted by the examiner to have been normal.  The 
assessment of the examiner was that the veteran had lumbar 
strain with recurrent exacerabations of low lumbar pain and 
that according to the veteran's history, the recurring 
symptom complex was directly attributable to the injury in 
1987.  While the examiner noted that the veteran had had 
interim episodes of trauma, such episodes resulted in 
exacerabations of her symptoms rather than a new symptom 
complex.  Therefore, the examiner concluded that the 
appellant's current complaints of occasional back pain and 
spasms were a direct result of the injury sustained in 1987.  

An August 1995 VA examination report is devoid of any 
subjective complaints or objective findings relating to 
either the low or upper back.

During a November 1996 VA spine examination, the veteran 
related that she began to have back symptoms approximately 
three to four years previously.  She related that it began 
with pain in the ischial region of the buttocks and then shot 
up into the paraspinal regions of the lumbar spine.  The 
veteran felt that when she sat and stood, the left buttock 
was lower than the right.  The examiner noted that the 
veteran had been seen by a podiatrist, who diagnosed her as 
having a 3/4 inch leg length discrepancy with the left leg 
being shorter than the right leg.  The veteran related that 
she had tried a 1/2 inch shoe lift on the left but that it did 
not provide relief.  The examiner noted that most of the 
veteran's back symptoms were located in the lower back region 
near the L4-5 level on either side of the midline.  The 
veteran was noted to have left hip pain as well.  When she 
stood or walked, the examiner indicated that the veteran felt 
a pressure sensation up the back as well as a sensation when 
the left side dropped.  The veteran had numbness and shooting 
pain down to the ankle on the left side.  She denied having 
any leg weakness on either side.

During the November 1996 examination, the veteran related 
that she had worked as a medical examiner and that she was a 
registered nurse.  An examination of the back was essentially 
normal with the exception of some tenderness along the left 
paramidline lumbar region with straight leg raising on the 
left.  There was also some limitation of motion on extension 
and lateral bending.  A neurological examination of the lower 
extremities was normal.  A gross clinical examination from 
behind revealed that the left pelvis was approximately 1/4 to 1/2 
an inch shorter than the right.  X-rays of the thoracolumbar 
spine were negative.  A diagnosis with respect to the lumbar 
spine was not entered.  The examiner concluded that as a 
result of the veteran's multiple medical history regarding 
the lumbosacral spine, the fact that her feet problems were 
more related to her hammertoes and that her pes planus was 
bilateral, he found it doubtful that her thoracolumbar spine 
symptoms were related to her feet.  While the examiner noted 
that the veteran was clinically 1/4 of an inch to 1/2 an inch 
shorter on the left, he could not rule out a congenital 
explanation for her spinal symptoms.  In addition, the 
examiner indicated that given her multiple history relating 
to the thoracolumbar spinal region, he could not rule out the 
fact that her pain was a result of either diverticulitis or 
residual problems from the removal of a fibroid tumor (in 
1993, the veteran had fibroid tumors removed from her uterus 
and one ovary).   

Medical records, submitted by the University of Nebraska 
Medical Center, dating from August 1992 to July 1997, were 
received by the RO in August 1997. These reports reflect that 
in August 1992, the veteran complained of having back pain 
over the prior week, which began on the right side and 
progressed to the left side.  She related that the pain 
increased with deep inspiration.  A diagnosis with respect to 
the low back was not entered.  In October 1994, the veteran 
complained of upper back and neck pain, which was more severe 
on the right side.  An examination of the neck, revealed a 
slight decrease in range of motion secondary to discomfort 
over the spinous processes.  There was evidence of muscle 
spasms medial to the right scapula.  A neurological 
examination showed positive muscle strength and deep tendon 
reflexes of the upper extremity.  An assessment of acute back 
strain was entered.  In June 1997, it was recorded by the 
examiner that the veteran had a three-day history of 
significant right upper back and neck spasms.  The veteran 
indicated that during the previous week, she had been on a 
long motor vehicle trip which she felt had exacerbated her 
symptoms.  She related that she treated her symptoms with 
medication and heat.  The veteran showed moderate distress 
secondary to discomfort and limited range of motion of the 
neck secondary to pain.  A neck and back examination revealed 
palpable muscle spasms on the right side of the posterior 
neck as well as in the right upper trapezius area.  A 
neurological examination was intact.  The assessment of the 
examiner was acute upper back and neck pain secondary to 
muscle spasm. 

During an October 1997 VA spine examination, the veteran 
related that she began having discomfort in her back 
approximately four to five years ago.  She related that the 
pain began in her ischial region over the buttocks and then 
shot up into the lumbosacral spine, which was worse on the 
right side.  The veteran reported that she had seen a 
civilian physician, who had diagnosed her with a leg length 
inequality.  She reported that she had placed a lift in her 
left shoe to correct the 3/4 inch inequality.  An examination 
of the back was essentially normal with the exception of some 
limitation of motion in backward extension and lateral 
flexion.  Straight leg raising on the left caused some 
discomfort in the low back.  The veteran's left leg was noted 
by the examiner to have been 1 and 1/2 to 3/4 of an inch shorter 
than the right leg.  X-rays of the cervical spine showed a 
loss of the normal lordosis, which was prominent at C2-C5 
with a slight S-shaped deformity of the cervical spine.  
Otherwise, the spine was normal in appearance with no 
evidence of disc space narrowing or facet disease. X-rays of 
the lumbar and thoracic spine were normal.  The impression of 
the examiner was that while the veteran had bilateral pes 
planovalgus, it was certainly not a prerequisite to an 
indication of possible back pain.  The examiner further 
concluded that the veteran's leg length inequality could have 
exacerbated the problems in her lumbar and cervical spine.  
There was no evidence of any degenerative joint disease or 
radiculopathy.  The examiner concluded that the veteran had 
some mechanical back symptoms related to her leg length 
inequality. 

Medical reports, submitted by the University Nebraska Medical 
Center, dating from June to September 1998 are of record.  
These reports show that in June 1998, the veteran complained 
of spasms in her upper back, and that she had pain down the 
left shoulder blade and arm.  She related that her left arm 
felt as if there were pins shooting through it.  The examiner 
noted that the veteran had approximately a five-year history 
of both cervical and lumbar problems.  The veteran appeared 
to be in pain and she was unable to move her left arm as 
result of an increase in pain.  The assessment of the 
examiner was degenerative joint disease of the cervical 
spine.  

A January 1999 VA spine examination report reflects that the 
veteran complained of having low back pain since 1987.  She 
related that the first time she experienced low back pain was 
after a long motor vehicle drive when her back went out.  The 
veteran related that over the previous year, her back gave 
out three times.  She reported that she had been seen by a 
chiropractor but that she did not have any radicular symptoms 
or weakness in her legs.  The veteran reported having been 
involved in a motor vehicle accident during service in 1988 
and that she had received physical therapy for two days.  
Upon a review of the medical record, the examiner noted that 
in October 1997, the veteran had first indicated that she had 
first injured her low back after she had caught a falling 
patient and that that history was different from her first 
recollection of back pain during the current examination.  An 
examination of the lumbar spine was essentially normal with 
some limitation of motion in backward extension and lateral 
flexion.  There was some tenderness to palpation over the 
left paraspinous musculature.  It was noted by the examiner 
that the veteran's left leg was approximately 1/2 to 3/4 of an 
inch shorter than the right leg with the left pelvis being 
lower than the right.  X-rays of the lumbar spine revealed no 
evidence of any degenerative changes and normal alignment 
without any obvious fractures or listhesis.  The assessment 
of the examiner was chronic low back pain.  It was the 
opinion of the VA examiner that the veteran's bilateral foot 
disability had not aggravated the appellant's low back 
disorder.  The examiner felt that the veteran's leg length 
discrepancy had contributed more to her lower back pain the 
bilateral metatarsal osteotomies.  

In a June 1999 addendum to the January 1999 examination, the 
VA examiner reiterated his conclusion that the veteran's leg 
length discrepancy had, if anything, aggravated her back 
condition.  

When examined by VA in August 1999, the veteran reported that 
she had had back pain since her back gave out after a long 
motor vehicle ride in 1987.  The veteran further reported 
that in 1988, she was involved in a motor vehicle accident 
and that she was treated with bed rest and physical therapy.  
The examiner noted that in October 1997, the veteran reported 
having first injured her back after lifting a falling patient 
and that that recollection was different from her first 
description of back pain provided during the January 1999 and 
current VA examination.  An examination the lumbar spine was 
essentially normal with the exception of some limitation of 
motion in backward extension and lateral flexion.  There was 
some tenderness to palpation over the right paraspinous 
musculature.  An examination of the upper extremities was 
also normal.  There was some tenderness in the veteran's 
trapezius musculature.  The examiner noted that the veteran's 
left lower extremity was approximately 1/2 inch shorter than 
the right leg.  X-rays of the lumbar and cervical spine, 
performed in January 1999, were reviewed and were essentially 
unchanged.  The impression the examiner was chronic low back 
pain with some muscular upper back pain in her trapezius 
musculature, which was likely related to stress and not the 
service-connected foot condition. 

II.  Analysis

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claims for service connection are well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107.  If a claim 
is well grounded, it must be shown that all relevant facts 
have been properly developed and that the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107 has been complied 
with.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a)(1999).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

Although service connection is in effect for bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities, there is simply no competent medical 
evidence of any relationship between the veteran's current 
low and upper back problems and the service-connected 
disability.  The claim cannot be well grounded in the absence 
of such evidence.  Id at 134.  Rather, the medical evidence 
primarily attributes the veteran's low back symptomatology to 
a possible congenital leg length discrepancy for which 
service connection is not in effect.  In this regard, 
extensive VA and private medical reports, dating from 1992 to 
1999, reflect that veteran's low back problems were primarily 
attributed to the appellant's non-service-connected leg 
length discrepancy (the veteran's left leg was found to have 
been 1/2 to 3/4 of an inch shorter than the right leg) (see , 
e.g., VA examination reports dated in December 1994, October 
1997 and January and June 1999.)  In addition, during VA 
examinations, conducted in December 1994 and November 1996, 
respectively, the veteran's low back problems were found by 
the examining physicians to have been the result of a motor 
vehicle accident (based upon history provided by the 
veteran), diverticulitis or residual problems from the 
removal of a fibroid tumor (the veteran had a fibroid tumor 
removed from her uterus and ovary).  With regards to the 
veteran's upper back problems, these were found to have been 
the result of stress by the August 1999 VA examiner. 

Overall, there is absolutely no evidence of record to support 
the veteran's contention that her low and upper back problems 
were the result of or were chronically worsened by her 
service connected bilateral foot condition.  The only 
evidence offered by the veteran are her own statements.  In 
this regard, the Court does not question the appellant's 
qualifications as a registered nurse.  However, the 
appellant, while medically trained, has given no indication 
that she has special knowledge regarding orthopedics nor is 
there any evidence to that effect in the record.  
Furthermore, there is no indication in the record that the 
appellant ever participated in her treatment.  The record 
throughout this period does not contain a qualified medical 
opinion indicating that her service-connected bilateral foot 
problems may have caused or chronically worsened her low and 
upper back problems.  But see Goss v. Brown, 9 Vet. App. 109, 
113 (1996) (treating nurse's statement enough to well ground 
claim where nurse participated in the treatment of the 
veteran for symptoms of frostbite). 

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claims for service 
connection for the aforementioned disabilities are well 
grounded.  In the absence of competent medical or scientific 
evidence to support the claims, they must be denied.

As the foregoing explains the need for competent evidence 
indicating that the veteran's current low and upper back 
disorders were caused or chronically worsened by the service 
connected bilateral foot disorder, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete her application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for secondary service 
connection for either a low or upper back disorder.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a).  Therefore, the 
duty to assist is not triggered, and VA has no obligation to 
further develop the veteran's claims.  Epps v. Gober, 126 
F.3d at 1469; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a low back 
disorder as secondary to the service-connected bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities, is denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for an upper 
back disorder as secondary to the service-connected bilateral 
postoperative residuals of arthroplasties, with hammertoes 
and callosities, is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

